DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-9, 11, 12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss et al. (“Bleiweiss”), United States Patent Application Publication No. 2015/0012805, in view of McMahon, United States Patent Application Publication No. 2013/0031474.

As per claim 1, Bleiweiss discloses a method, comprising: 
selecting a name for each respective extracted legal document of the plurality of extracted legal documents based on a match between keywords in the respective extracted legal document and a list of known legal document names ([0136] wherein keywords representing known legal document names like “Complaint, Answer, Stipulation, Notice, Motion, Request, Reply are matched in documents to select a name (Full Title) for each legal document, wherein the documents are extracted by selecting them for inclusion); automatically, without receiving user input, generating an event for each respective extracted legal document based on the name of the respective extracted legal document and data within the respective legal document ([0120] wherein based on the name, like deposition or motion, events are automatically created in the calendar for events like a “hearing” for a motion or “deadline by which the deposition transcript must be reviewed” are created for a deposition, automatically, without any use input); updating the portfolio for the legal matter with the plurality of extracted legal documents and the generated events ([0121]-[0122] wherein the portfolio (Master File) is updated with legal documents and events); and presenting the plurality of extracted legal documents and the generated events to a user ([0021] wherein the entire platform is provided to users including calendar and legal documents), but does not teach obtaining a file for a portfolio for a legal matter, wherein the file includes a plurality of legal documents; extracting the plurality of legal documents from the file using an artificial intelligence model. However, McMahon teaches obtaining a file for a portfolio for a legal matter, wherein the file includes a plurality of legal documents ([0036] wherein an input load file is described, which is a plurality of legal documents); extracting the plurality of legal documents from the file using an artificial intelligence model ([0038]-[0039] wherein the individual electronic documents are separated and displayed).


As per claim 2, note the rejection of claim 1 where Bleiweiss and McMahon are combined. The combination teaches the method of claim 1.  Bleiweiss further discloses wherein the event for each respective extracted legal document includes a date and a title regarding a task or information about a particular phase in the legal matter ([0120] wherein the motion is connected to the date of the calendar event).  

As per claim 3, note the rejection of claim 1 where Bleiweiss and McMahon are combined. The combination teaches the method of claim 1.  Bleiweiss further discloses wherein generating the event for each respective extracted legal document includes: determining a type and category for the event based on the name of the respective extracted legal document; and determining a date of the event based on the data within ([0120] wherein the motion is connected to the date of the calendar event).  

As per claim 7, note the rejection of claim 1 where Bleiweiss and McMahon are combined. The combination teaches the method of claim 1.  Bleiweiss further discloses wherein presenting the plurality of extracted legal documents and the generated events to the user includes: selecting a legal document from the plurality of extracted legal documents ([0048] wherein the user selects a legal document by laughing the add document modal); presenting the name of the selected legal document to the user ([Fig. 4] and [0049] wherein automatic processing is used and the name of the document is presented) ; presenting the event for the selected legal document to the user ([0053] and [0121] wherein the calendar entry is added and a user can view the calendar entry); and presenting a preview of one or more pages of the selected legal document to the user ([0121] wherein a link provides access to the legal document i.e. a preview).  

As per claim 8, note the rejection of claim 1 where Bleiweiss and McMahon are combined. The combination teaches the method of claim 7.  Bleiweiss further discloses receiving a modification to one or more of the name of the selected legal document, the event for the selected legal document, or one or more pages of the selected legal document; and updating the portfolio for the legal matter based on the received modification ([0049] wherein the dialogue box allows user to change the info that was auto-populated).  

As per claim 9, note the rejection of claim 1 where Bleiweiss and McMahon are combined. The combination teaches the method of claim 1.  McMahon further teaches selecting the legal matter prior to extraction of the plurality of legal documents from the file ([0048] wherein the user can upload (select) a document to the master file); and assigning each respective extracted legal document to the selected legal matter ([0048]-[0049] wherein the adding of the file adds it to a specific legal matter).  

As per claim 11, claim 11 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 12, claim 12 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the system that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

 ([0048] wherein the user selects a legal document by laughing the add document modal); present the name of the selected legal document to the user ([Fig. 4] and [0049] wherein automatic processing is used and the name of the document is presented); present the event for the selected legal document to the user ([0053] and [0121] wherein the calendar entry is added and a user can view the calendar entry); present a preview of one or more pages of the selected legal document to the user ([0121] wherein a link provides access to the legal document i.e. a preview); receive a modification to one or more of the name of the selected legal document, the event for the selected legal document, or one or more pages of the selected legal document; and update the portfolio for the legal matter based on the received modification ([0049] wherein the dialogue box allows user to change the info that was auto-populated).  
	
Claims 4, 5, 6, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss in view of McMahon, in further view of Wiltshire, Jr. et al. (“Wiltshire”), United States Patent No. 6,502,081.

As per claim 4, note the rejection of claim 1 where Bleiweiss and McMahon are combined. The combination teaches the method of claim 1, but does not teach training ([Col 7, lines 20-24] wherein the training process is described for legal documents, where documents are classified by type as they are by the AI in Bleiweiss). 
Both McMahon and Wiltshire classify legal documents. One could train the artificial intelligence model used in McMahon as the model in Wilshire to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of using an artificial intelligence model in McMahon with the training of the model in Wiltshire to constantly be able to teach the model with different seed documents to keep it up-to-date. 

As per claim 5, note the rejection of claim 4 where Bleiweiss, McMahon and Wiltshire are combined. The combination teaches the method of claim 4. Wiltshire further teaches wherein training the artificial intelligence model includes: receiving a type of each respective training legal document of the plurality of training legal documents ([Col 5, lines 9-13] wherein documents are given a type as a concept and topic scheme as types of legal matters (types of law) as described on page 25 of the specification of the Instant Application); 
receiving a document position for each respective training legal document where one or more keywords are located in the respective training legal document ([Col 7, lines 56-60] wherein sections are identified for legal concepts); and analyzing the plurality of training legal documents, the type of each respective training legal document, and the ([Col 7, lines 39-49] wherein the method training is summarized including the above steps).  

As per claim 6, note the rejection of claim 4 where Bleiweiss, McMahon and Wiltshire are combined. The combination teaches the method of claim 4.  Wiltshire further teaches wherein training the artificial intelligence model includes: receiving a type of each respective training legal document of the plurality of training legal documents([Col 5, lines 9-13] wherein documents are given a type as a concept and topic scheme as types of legal matters (types of law) as described on page 25 of the specification of the Instant Application); receiving a document position for each respective training legal document where one or more keywords are located in the respective training legal document ([Col 7, lines 56-60] wherein sections are identified for legal concepts); generating a master list that includes the type of each respective training legal document and the document position of the one or more keywords located in each respective training legal document ([Col 9, lines 52-60] wherein the inverted index includes the type of the document, the position of the keywords in the documents); and analyzing the master list using one or more artificial intelligence training mechanisms to train the artificial intelligence model ([Col 7, lines 20-24] wherein the machine learning system (artificial intelligence model) is trained with the derived information). 



As per claim 14, claim 14 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 





Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss in view of McMahon, in further view of Lundberg et al. (“Lundberg”), United States Patent Application Publication No. 2006/0212419. 

As per claim 10, note the rejection of claim 1 where Bleiweiss in view of McMahon are combined. The combination teaches the method of claim 1. McMahon teaches one or more of the plurality of extract legal documents after extraction from the file ([0038]-[0039] wherein the individual electronic documents are separated and displayed), but does not teach selecting the legal matter for one or more of the plurality of extract legal documents after extraction from the file; and assigning each of the one or more extracted legal documents to the selected legal matter. However, Lundberg teaches ([0085] wherein the user can select legal documents to be assigned to a particular legal matter). 
McMahon describes extracting legal documents from a single file. One could use the extracted files from McMahon with the system of selecting certain documents from a set of documents to assign to a legal matter in Lundberg to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of extracting documents from a file in McMahon with the selection and assignment of a legal document to a legal matter by a user in Lundberg in order to provide access to specific documents by specific individuals to preserve confidentiality. 

Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. 
Applicant states in REMARKS that Bleiweiss, page 10, that: 
“none of the cited portions of Bleiweiss disclose creating an event without obtaining user input, as each of the cited portions of Bleiweiss describe events being created in response to user input. Furthermore, none of the cited portions of Bleiweiss disclose automatically creating events based on data extracted from a legal document.”
However, while [0120] of Bleiweiss describes the user adding an entry for a “motion,” other related events are added that do not require user input, so the amended claims are still created without user input and are taught by the Bleiweiss reference . First, . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168